Citation Nr: 0807796	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that the veteran expressed disagreement with 
the August 2002 rating decision that denied service 
connection for the issues listed above by way of a notice of 
disagreement received in August 2002.  The veteran expressed 
disagreement with the denial of entitlement to service 
connection for lumbosacral strain and degenerative changes 
(also included in the August 2002 rating decision) when she 
submitted a July 2003 VA Form 9.  The RO has not yet issued a 
statement of the case (SOC) with regard to this issue.  The 
Board will therefore remand the claim of entitlement to 
service connection for lumbosacral strain and degenerative 
changes.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1990).  (The issue has not been listed on the title page of 
this decision because, absent a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).)

(The issues of entitlement to service connection for 
depression and lumbosacral strain with degenerative changes 
are addressed in the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The veteran's cervical spine disability is not related to 
her military service.

2.  The veteran's thoracic spine disability is not related to 
her military service.

3.  The veteran does not have a currently shown left shoulder 
disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have a thoracic spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

3.  The veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Associated with the claims file are the veteran's service 
medical records, which document complaints of sore neck 
muscles in October 1985.  She was assessed with a viral 
syndrome.  The veteran reported neck pain down into her left 
shoulder again in October 1985 and was diagnosed with 
pharyngitis.  The next day the veteran reported that she 
still had neck pain but she said it was improving.  The 
examiner diagnosed the veteran with torticollis and 
pharyngitis by history.  The pharyngitis was noted to be 
resolving on subsequent entries dated in October 1985.  In 
January 1986, the veteran reported low back pain with no 
history of injury.  She was assessed with musculoskeletal 
strain of the lower back.  The veteran was seen for 
complaints of body aches and neck pain in June 1986.  She was 
assessed with viral syndrome.  The veteran reported thoracic 
and low back pain in July 1990.  She was assessed with muscle 
spasm.  A report of medical history prepared in conjunction 
with a separation examination in 1990 shows that the veteran 
reported having had depression or excessive worry.  The 
examiner indicated that this was due to a divorce.  The July 
1990 separation examination revealed a normal psychological 
evaluation and normal clinical evaluations of the spine and 
upper extremities.  

Private treatment reports from Immediate Care Medical Center 
dated from August 1991 to April 1994 reveal complaints of 
neck pain and achy joints in April 1994.  The veteran was 
assessed with arthralgia.  

Private treatment reports from Merced Family Practice dated 
in May 1991, Molina Medical Centers dated from January 1994 
to December 1994, and Diagnostic Radiological Imaging Medical 
Group dated in August 1994 were unrelated to the issues on 
appeal.  

Also associated with the claims file are private treatment 
reports from Sacramento Family Medicine dated from August 
1994 to August 1995.  The records reveal treatment for 
complaints of throbbing and stiffness in the neck at some 
point in 1995.  The veteran was assessed with muscle spasms.  

The veteran reported a sore back, neck and left shoulder in a 
May 1995 telephone consultation from Sacramento Children's 
Medical Clinic.  

Associated with the claims file are private treatment reports 
from Kaiser Permanente dated from February 1996 to November 
2000.  The veteran reported back pain in September 2000.  

Associated with the claims file is a doctor's certificate 
from T. Jamil, M.D., dated in February 2001 in which the 
veteran was diagnosed with major depressive disorder.  

Associated with the claims file are private treatment reports 
from A. Hassan, M.D., dated in April 2001.  Dr. Hassan 
reported that the veteran was seen for complaints of pain in 
her upper back and neck.  

In a June 2003 letter, R. Oliver, M.D., reported that the 
veteran had back pain since 1986.  

Associated with the claims file are VA outpatient treatment 
reports from June 1997 to October 2006.  In August 1997 the 
veteran was seen for complaints of stiffness in and pain in 
her neck and left shoulder.  She was assessed with trapezius 
muscle strain.  In May 2000 the veteran was assessed with 
major depressive disorder.  In a March 2001 letter from a 
staff psychiatrist, the veteran was noted to have had a major 
depression episode.  She was assessed with major depressive 
disorder in January 2001, February 2001, April 2001, May 
2001, and June 2001.  In an August 2001 entry the veteran was 
noted to have scoliosis with right thoracic curve.  On three 
occasions in August 2001 the veteran reported pain, 
tightness, and spasm in the right thoracic region.  The 
veteran was assessed with major depression again in October 
2001.  In June 2002 the veteran was assessed with recurrent 
major depression.  The veteran reported back pain on several 
occasions in July 2002.  In September 2002 the veteran 
reported increased pain in the back and shoulders.  She was 
assessed with chronic musculoskeletal pain.  She was assessed 
with recurrent major depression in September 2002.  The 
veteran was assessed with depressive disorder in January 
2003.  A magnetic resonance imaging (MRI) dated in April 2003 
revealed normal intervertebral discs at T11-T12.  In June 
2003 the veteran was assessed with depressive disorder and 
recurrent major depression.  The veteran reported cervical 
pain in August 2003.  She was diagnosed with major depressive 
disorder in June 2003 and August 2003.  In January 2004 the 
veteran was assessed with depressive disorder.  In April 
2005, June 2005, September 2005, October 2005 and January 
2006 the veteran was assessed with recurrent depression.  In 
May 2006 and September 2006 the veteran was noted to have 
chronic neck pain.  

Treatment reports from Methodist Hospital dated in April 2002 
reveal complaints of back pain.  

The veteran was afforded a VA general examination in July 
2002.  The examiner noted there was mild disc space narrowing 
at C6-7.  The veteran was also assessed with depression.  

The veteran was afforded a VA psychological examination in 
July 2002.  She reported treatment for depression since May 
2000.  She said her depressive symptoms began before that and 
she said she used alcohol and over-the-counter sleep 
medication to deal with her depression.  She reported a 
hospitalization in January 2001 related to a suicide attempt.  
The examiner assessed the veteran with recurrent major 
depression.  

The veteran was afforded a VA psychological examination in 
August 2003.  She reported that she believes that she was 
depressed during service and self-medicated with alcohol.  
She said she was eventually discharged due to an off-duty 
fight while under the influence of alcohol.  Her alcoholism 
was not identified as a psychiatric symptom and was not 
treated.  She was put in correctional custody instead.  The 
examiner reported that the veteran's depression clinically 
surfaced in May 2000.  She said the veteran reported a 
suicide attempt in January 2001.  The examiner diagnosed the 
veteran with major depressive disorder with marked 
somatizations of mood disturbance and alcohol abuse disorder.  

The veteran was also afforded a VA examination to assess her 
spine and shoulder disabilities in August 2003.  The examiner 
noted that the veteran's separation examination did not 
reveal any comments pertaining to chronic neck or low back 
pain.  The examiner said the veteran's complaints of neck 
pain in service related to viral illness and pharyngitis.  
The examiner said the veteran's complaints of backache in 
service in 1990 were diagnosed as a strain.  The examiner 
diagnosed the veteran with degenerative changes of the 
cervical spine and degenerative changes of the thoracolumbar 
spine.  With regard to the thoracolumbar spine, the diagnosis 
was spondylolisthesis and spondylolysis of the lumbar spine.  
No disability of the thoracic spine was identified.  The 
examiner noted that there was no left shoulder disability 
found.  The examiner opined that the veteran's cervical spine 
disability was not as likely as not secondary to military 
service because there is no evidence to show any kind of 
chronic neck problems during service.  The examiner opined 
that the degenerative changes of the thoracolumbar spine were 
not as likely as not related to service because the 
complaints in service related to minor strains and there was 
no chronic disability identified at the time of separation.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including arthritis and psychoses, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board acknowledges that the veteran complained of 
cervical and thoracic pain while in service, and that there 
is a current diagnosis of degenerative changes of the 
cervical and thoracolumbar spine.  The VA outpatient 
treatment reports include an MRI which revealed normal 
intervertebral discs at T11-T12.  On separation from active 
duty, clinical examination of the spine found no abnormality.  
After active military service, the veteran was seen for 
complaints of cervical and thoracic pain and degenerative 
changes of the cervical spine were diagnosed by VA.  However, 
none of the medical evidence of record, either VA or private, 
includes a medical opinion linking any current cervical or 
thoracic spine disability to the veteran's military service.  
The VA examiner opined that it was not as likely as not that 
any current cervical or thoracolumbar spine disability was 
related to military service.  Thus, regarding the claims, the 
Board finds that, while there is evidence of in-service neck 
and back-related complaints, and there is a current diagnosis 
of degenerative changes of the cervical spine and complaints 
of thoracic spine pain since service, absent medical evidence 
of a nexus between current disability and service, service 
connection must be denied.  Additionally, arthritis of the 
spine was not shown within a year of the veteran's separation 
from active military service.  38 C.F.R. §§ 3.307, 3.309.

Turning to the left shoulder claim, there is evidence of 
complaints in service of left shoulder pain.  However, there 
is no evidence of a current disability of the left shoulder, 
as determined by the VA examiner.  Similarly the VA and 
private treatment reports document complaints of left 
shoulder pain only, with no diagnosed disability.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 
F.3d. 1356 (Fed. Cir. 2001).  Moreover, there is no medical 
evidence of a nexus between the veteran's in-service 
complaints and his current complaints of pain.  Absent 
objective medical evidence of a diagnosed or identifiable 
underlying malady or condition related to the left shoulder, 
there is not a disability for which service connection may be 
granted.  Moreover, as noted, there is no medical evidence of 
a nexus between the in-service complaints and the current 
complaints of pain.  Service connection for a left shoulder 
disability is therefore not warranted.  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  
There is no outstanding information or evidence needed to 
substantiate a claim in this case.  She has provided the 
necessary information to complete her application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The RO wrote to the veteran in June 2002 and July 2003 and 
advised her to submit medical evidence showing diagnoses of 
her claimed disabilities of the cervical and thoracic spine, 
and a left shoulder disability.  The veteran was informed of 
what VA would do to assist her in developing her claims.  She 
was advised as to what evidence was required to substantiate 
her claims for service connection.  The veteran was informed 
of what she was responsible for in supporting her claims.  
The veteran was also advised to submit any evidence that she 
had.  A follow-up letter was mailed to the veteran in 
February 2007.  She was informed of the status of her claims 
and she was again informed that she should submit any 
evidence in her possession.  Additionally, the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date in the February 2007 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The veteran was issued a statement of the case (SOC) in July 
2003 and a supplemental statement of the case (SSOC) in 
October 2006 which included relevant portions of VA statues 
pertinent to her claims.  She was provided notice as to why 
the evidence of record failed to establish entitlement to 
service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claims.  She has been 
provided with notice of what VA would do in developing her 
claims and what she needed to do.  The veteran was asked to 
submit evidence that she had in support of her claims.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  A nexus opinion was sought 
regarding a possible relationship between current disability 
and military service.  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.


REMAND

As reported in the introduction, the Board notes that, after 
the veteran received notice of the August 2002 rating 
decision that denied service connection for lumbosacral 
strain and degenerative changes, she voiced her disagreement.  
Evidence of record reflects that the veteran filed a VA Form 
9 in July 2003 wherein she disagreed with the denial.  
Nevertheless, an SOC has not yet been issued with regard to 
this issue.  In situations such as this, where the veteran 
has filed a notice of disagreement (NOD), but no SOC has been 
issued, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board should remand the 
matter for the issuance of a SOC.  See Manlincon, supra.

As for the claim of service connection for depression, there 
is clear evidence of a current disability.  Although it has 
been noted that depression was not clinically manifested 
until about 2000, there are indications that current 
depression may be associated with an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2007).  The 
veteran's service medical records do not document treatment 
for any psychiatric disabilities, but the veteran reported 
having had depression when she was examined for separation 
from service.  Additionally, the 2003 VA examiner reported on 
the veteran's own retrospective analysis of what she 
experienced during service and thereafter, which included 
feelings consistent with clinical depression even during 
military service.  The veteran has reported that she now 
realizes that she was depressed in service and self-medicated 
with alcohol.

Given the standard of 38 C.F.R. § 3.159(c)(4) regarding 
obtaining medical opinion evidence, the Board finds that such 
assistance is due the veteran.  A remand to obtain such 
evidence is therefore required.  

Accordingly, the case is REMANDED for the following action:

1.  Re-examine the issue of 
entitlement to service connection 
for lumbosacral strain and 
degenerative changes addressed by 
the veteran in her July 2003 
statement.  If no additional 
development is required, prepare a 
SOC in accordance with 38 C.F.R. 
§ 19.29 (2007), unless the matter is 
resolved by granting the benefit 
sought, or by the veteran's 
withdrawal of the NOD.  If, and only 
if, the veteran files a timely 
substantive appeal, the issue should 
be returned to the Board.

2.  Refer the claims file to the 
examiner who conducted the August 
2003 VA mental status examination 
and ask the examiner to prepare an 
opinion as to the medical 
probabilities that a disability 
manifested by depression is 
attributable to the veteran's period 
of military service.  A detailed 
explanation for any conclusion 
reached should be provided.  (If 
this examiner is not available, or 
cannot provide an opinion without 
another examination, schedule the 
veteran for an examination.  The 
examiner should provide the opinion 
mentioned above.)  

3.  If service connection for 
depression is not granted, provide 
the veteran and her representative 
with a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


